Citation Nr: 1033574	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
periampullary adenocarcinoma.

2.  Entitlement to service connection for periampullary 
adenocarcinoma, to include as due to exposure to herbicides or as 
secondary to service-connected gunshot wound to the abdomen. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for periampullary 
adenocarcinoma was last denied in a May 2006 Board decision, and 
no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final May 
2006 denial is new and material, and raises a reasonable 
possibility of substantiating the claim for service connection 
for periampullary adenocarcinoma.

3.  The preponderance of the medical evidence of record does not 
show that the Veteran's currently diagnosed periampullary 
adenocarcinoma is related to military service, to include 
exposure to herbicides (Agent Orange), or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's May 2006 denial, and the Veteran's claim for service 
connection for periampullary adenocarcinoma is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Periampullary adenocarcinoma was not incurred in, or 
aggravated by, active military service, may not be presumed to 
have been incurred in service, and was not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
October 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the Veteran's specific claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence was necessary to substantiate the elements required to 
establish service connection that were found insufficient in the 
previous denial.  

With respect to the Dingess requirements, the RO's October 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 
5103A(f).  Nevertheless, VA has a duty, in order to assist 
claimants, to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and identified VA 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The VA has also provided the Veteran with a 
VA examination in June 2007 to determine the etiology of his 
periampullary adenocarcinoma.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds this medical examination more 
than adequate as it was based upon a complete review of the 
Veteran's claims file and the VA examiner provided a written 
rationale for the conclusion reached.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

The record reflects that the Veteran previously applied for 
disability benefits from the Social Security Administration 
(SSA).  The Veteran indicated in a December 1998 VA outpatient 
treatment report that he had a Social Security claim pending for 
disability because of previous strokes which prohibited him from 
working.  Later, an April 1999 VA social worker's note stated 
that the Veteran's Social Security disability claim was approved.  
Although the Veteran's records from the SSA are not included in 
the claims file, a remand is not necessary with respect to the 
claim decided herein.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has stated that "the duty to 
assist is not boundless in its scope."  Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010).  In Golz, the Federal Circuit 
held that not all medical records or all SSA disability records 
must be sought, but only those that are relevant to the Veteran's 
claim.  Additionally, it is not the case that VA must obtain 
records in every case in order to rule out their relevance.  
Here, there is no indication in the record that the 1998 SSA 
disability records are relevant or would aid in substantiating 
his claim for service connection for periampullary adenocarcinoma 
that was diagnosed in 2002.  Neither the Veteran nor his 
representative has alleged that the SSA records contain relevant 
evidence.  To the contrary, the record reflects that the 
Veteran's SSA claim was for his strokes.  Accordingly, there is 
no prejudice to the Veteran in not obtaining such records and the 
lack of the SSA records in this case is harmless.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Finally, Bryant v. Shinseki, 23 Vet. App. 488 (Jul. 1, 2010) held 
that 38 C.F.R. § 3.103(c)(2) imposes upon Veterans Law Judges a 
duty to suggest to the Veteran the submission of possibly 
overlooked evidence at any Board hearing held, irrespective of 
any notice letter that may have been sent to the appellant 
pursuant to 38 U.S.C. § 5103(a).  This duty was met in this case.  
At the hearing before the Board, the Acting Veterans Law Judge 
adjudicating this matter explained that the reason for previous 
denial of the Veteran's claim was because there was no link 
between his pancreatic cancer and military service and then asked 
the Veteran if he had any medical provider who provided an 
opinion that the Veteran's cancer could be related to military 
service.  Thus, to the extent it was possible, the submission of 
overlooked records was suggested by the Acting Veterans Law 
Judge.  Moreover, the Veteran could not be prejudiced by this 
hearing as the October 2006 letter had already asked the Veteran 
to submit evidence in support of his claim.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A May 2006 Board decision denied the Veteran's original claim for 
service connection for periampullary adenocarcinoma on the basis 
that the competent medical evidence did not support the Veteran's 
pancreas cancer was related to active service, to include Agent 
Orange exposure.  The May 2006 Board decision was not appealed 
and that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 3.104.

Because the May 2006 Board decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in a February 2009 supplemental statement of the case, 
the RO found that new and material evidence had been presented to 
reopen the Veteran's claim for service connection for 
periampullary adenocarcinoma but denied the claim on the merits.  
Such a decision, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).

Evidence received since the Board's May 2006 denial includes VA 
outpatient treatment records, dated from May 2005 to September 
2006 and from October 2006 to December 2006, a June 2007 VA 
examination report, an April 2008 private medical report from the 
Veteran's private physician, Dr. S.B., a June 2009 letter from 
Dr. .S.B., and a February 2010 VA gastrointestinal laboratory 
report.  All of the evidence received since the May 2006 Board 
decision is "new" in that it was not of record at the time of 
the May 2006 decision.  In addition, the most recent medical 
evidence of record includes a medical opinion from Dr. S.B. 
stating that the Veteran's pancreas cancer could have been a 
result of his inservice exposure to herbicides.  Specifically, 
the June 2009 opinion letter stated that exposure to chemicals 
can induce certain cancers after many years of exposure, and that 
it was possible that Agent Orange caused the Veteran's pancreas 
cancer.

Thus, presuming the credibility of this evidence, the evidence 
received since the May 2006 Board decision includes medical 
evidence which relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for periampullary adenocarcinoma.  Therefore, the June 
2009 private physician's statement raises a reasonable 
possibility of substantiating the Veteran's claim.  38 C.F.R 
§ 3.156(a).  As such, the Veteran's claim of entitlement to 
service connection for periampullary adenocarcinoma is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection for certain chronic diseases, 
including a malignant tumor (periampullary adenocarcinoma), will 
be presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Additionally, if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain diseases 
are presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no record 
of the disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.309(e) (2009).  (In this context, the term 
"herbicide agent" is defined as a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2009).)

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, is presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that he developed pancreas 
cancer as a result of military service, to include as due to 
exposure to Agent Orange or as secondary to his service-connected 
gunshot wound to the abdomen.  The evidence of record reveals 
that the Veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), 
he is therefore presumed to have been exposed to herbicide 
agents, to include Agent Orange.  However, pancreas cancer is not 
a presumptive disorder under 38 C.F.R. 
§ 3.309(e).  Consequently, the Veteran does not have a disability 
that would warrant service connection on a presumptive basis 
based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 
(1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of 
Appeals for Veterans Claims has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran's service treatment records are negative for any 
diagnosis of carcinoma of any kind.  His service treatment 
records reflect that the Veteran sustained shrapnel wounds in the 
left flank penetrating the left axilla and underwent an 
exploratory laparotomy in June 1968.  Exploratory laparotomy was 
negative and an incidental appendectomy was conducted at that 
time.  His March 1970 separation examination indicated that the 
abdomen and viscera were normal.

Postservice VA treatment records show that in November 2001, the 
Veteran sought treatment for biliary obstruction.  The Veteran 
underwent a work-up that revealed an ampullary mass.  Following 
testing in February 2002, evidence of adenocarcinoma was found 
and ampullary carcinoma was diagnosed.  In March 2002, the 
Veteran underwent a Whipple procedure.  

In June 2002, ampullary adenocarcinoma was diagnosed, status post 
Whipple procedure.  The Veteran underwent radiation treatment, 
which was completed in July 2002. 

A June 2003 VA gastrointestinal clinic note stated that the 
Veteran was seen with ampullary adenocarcinoma status post 
Whipple procedure in March 2002, with pathology also noting 
chronic pancreatitis.  An August 2002 esophagogastroduodenoscopy 
indicated normal Whipple anastomosis.  It was noted that the 
Veteran was seen in May 2003 with post-prandial bloating and 
constant abdominal pain for which he was treated by smaller meals 
and medication.  Since then, pain and bloating mostly resolved, 
and the Veteran had no new complaints relating to his 
gastrointestinal condition.

During a June 2003 home visit, the Veteran reported that he went 
to the Southwestern Medical School and found concrete documents 
that his cancer was associated with Agent Orange exposure.

In an October 2005, the Veteran was examined for a home-based 
primary care program.  The Veteran reported a history of Whipple 
procedure in 2001 and appendectomy in 1969, which he stated was 
secondary to a shrapnel injury in Vietnam.  He also reported 
intermittent right lower quadrant pain reportedly from the same 
condition.  Review of the gastrointestinal system showed that he 
had occasional diarrhea, fairly good bowel movements with good 
color and stated that since his surgery he had abdominal pain and 
sometimes got bloated and had a lot of gas.

In a January 2006 home visit note, the Veteran reported that he 
had a VA claim on appeal for his soft tissue sarcoma which he 
felt was related to Agent Orange exposure. 

In June 2007, the Veteran was afforded a VA examination.  The VA 
examiner stated that the Veteran was seen for a claim of 
ampullary adenocarcinoma secondary to service-connected gunshot 
wound to the stomach with appendectomy and that the claims file 
was reviewed prior to examining the Veteran.  It was noted that 
the Veteran had shrapnel wound to the lower abdomen while in 
service and an exploration was done in the lower abdomen with 
removal of shrapnel fragments.  At that time an appendectomy was 
also performed.  The Veteran had no complications from the 
surgery but had some chronic lower abdominal pain from adhesions.  
In 2001, the Veteran was diagnosed with adenocarcinoma of the 
ampulla of the pancreas, for which he underwent a Whipple 
procedure in March 2002.  Since recovering from the surgery, the 
Veteran had not had any recurrence of his pancreatic cancer.  His 
current complaints were intractable deep abdominal pain from 
adhesions following the Whipple procedure and some 
gastroesophageal reflux disease.  The Veteran stated that he had 
difficulty sleeping because of chronic abdominal pain.  The VA 
examiner noted an impression of cancer of the ampulla of the 
pancreas now five years post operation with no recurrence and 
chronic abdominal pain secondary to multiple adhesions of the 
abdomen.  The examiner opined that there was no relationship 
between the pancreatic cancer and the shrapnel fragment wound of 
the lower portion of the abdomen.

In July 2007, the Veteran submitted a statement claiming that the 
June 2007 VA examiner failed to indicate that there were tumors 
on the Veteran's appendix at the time of his stomach surgery in 
service.

An August 2008 private medical report noted that the Veteran was 
seen for a second opinion regarding his pain after pancreas 
cancer treatment.  The private physician, Dr. S.B., noted the 
Veteran's prior history of ampullary carcinoma status post 
resection by a Whipple procedure in March 2002, followed by 
adjuvant chemoradiotherapy.  It was also noted that the Veteran's 
last evaluation was in October 2007 which revealed a normal 
appearing computer tomography (CT) scan with no evidence of 
recurrent disease.  Dr. S.B. stated that the Veteran had a 
history of appendectomy while in Vietnam for a carcinoid tumor, 
and since that surgery the Veteran had been having certain 
abdominal pain.  The Veteran reported worsening of his pain after 
his Whipple procedure, mainly in the upper abdomen on the right 
side.  Dr. S.B. stated that the Veteran's chronic pain seemed to 
be related to surgery and that he agreed with the opinion offered 
by the June 2007 VA examiner.

A June 2009 letter from Dr. S.B. stated that the Veteran 
requested a letter regarding the possible connection of Agent 
Orange exposure to the diagnosis of pancreas cancer.  Dr. S.B. 
noted that the Veteran had a history exploratory laparotomy in 
1968 for shrapnel wound and appendectomy revealed a sarcoma that 
was incidental.  Dr. S.B. also stated

Regarding his exposure to Agent Orange for 
2 years while he served in Vietnam, the 
development of pancreas cancer could have 
been a result of that, although it is 
impossible to tell for sure.  Exposure to 
chemicals can induce certain cancers, after 
many years of exposure.  In my opinion, it 
is possible that Agent Orange has caused 
his pancreas cancer.

The most probative medical evidence of record does not show that 
the Veteran's pancreas cancer is related to military service, to 
include Agent Orange exposure, or to service-connected gunshot 
wound to the abdomen.  The Veteran's service treatment records 
are negative for any diagnosis of cancer.  While adenocarcinoma 
of the pancreas was diagnosed in February 2002, there is no 
medical evidence of record that this disorder manifested prior to 
2001, over 30 years after separation from active duty.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back disorder).

Additionally, the Board finds that the medical evidence does not 
relate the Veteran's pancreas cancer to his military service, to 
include his inservice exposure to Agent Orange, or to his 
service-connected gunshot wound to the abdomen.  With regards to 
the Veteran's service-connected gunshot wound, the June 2007 VA 
examiner opined that there was no relationship between the 
Veteran's pancreatic cancer and the shrapnel fragment wound of 
the lower portion of the abdomen.  The Veteran's private 
physician, Dr. S.B., also stated in his August 2008 report that 
he agreed with the opinion offered by the June 2007 VA examiner.  

The Board also considered Dr. S.B.'s June 2009 letter stating 
"it is possible that Agent Orange has caused [the Veteran's] 
pancreas cancer."  Dr. S.B. also stated that "the development 
of pancreas cancer could have been a result of [the inservice 
Veteran's exposure to Agent Orange], although it is impossible to 
tell for sure."  However, the word "possible" or the phrase 
"could have" constitute a mere speculation as to the etiology 
of the Veteran's pancreas cancer.  The law provides that service 
connection may not be based on speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been 
observed that statements from doctors which are inconclusive as 
to the origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident of 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Further, it 
appears that Dr. S.B. did not review the Veteran's claims file or 
any other medical records in forming the opinion, but primarily 
relied on the Veteran's reported history, which is found to be 
inaccurate.  Specifically, Dr. S.B., in the August 2008 private 
medical record, noted the Veteran's history of appendectomy while 
in Vietnam for a carcinoid tumor.  In the June 2009 letter, Dr. 
S.B. stated that the Veteran had a history of exploratory 
laparotomy in 1968 for shrapnel wound and that appendectomy 
revealed an incidental sarcoma.  In this regard, the Veteran 
claims that tumors were found in his appendix at the time of his 
stomach surgery in service.  This is contradicted by the 
objective medical evidence of record.  The Veteran's June 1968 
service treatment report reflects that the exploratory laparotomy 
conducted at the time of the Veteran's shrapnel wound injury was 
negative and the appendectomy was incidental.  The remainder of 
the Veteran's service treatment records, to include his March 
1970 separation examination, is silent as to any complaints or 
findings of a malignant tumor or carcinoma of any kind.  The 
weight of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 
232 (1993).  Therefore, the Board finds Dr. S.B.'s opinion to be 
of little probative value due to its speculative nature and the 
fact that it was based on facts provided by the Veteran that have 
been found to be inaccurate.  See Reonal, 5 Vet. App. at 460.

To the extent that the Veteran asserts that his currently 
diagnosed periampullary adenocarcinoma is related to his military 
service, to include Agent Orange exposure, or to his service-
connected gunshot wound to the abdomen, the Board finds such 
assertion not competent.  In this case, medical causation 
involves questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, the 
Veteran is not competent to make a determination that his 
currently diagnosed back disorder is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); but cf. Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain 
circumstances, lay evidence may be competent to establish a 
medical etiology).  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for periampullary adenocarcinoma, either on a 
direct or secondary basis.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for periampullary adenocarcinoma, the 
claim is reopened, and to this extent only, the appeal is 
granted.

Service connection for periampullary adenocarcinoma, to include 
as due to exposures to herbicides or as secondary to service-
connected gunshot wound to the abdomen, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


